—Judgment, Supreme Court, New York County (Alice Schlesinger, J.), entered October 20, 1998, which denied petitioner’s application to annul respondent’s determination terminating her employment as a Houseparent in the Administration for Children’s Services, and dismissed the petition, unanimously affirmed, without costs.
Respondent’s decision to terminate petitioner for a three-month absence without leave that was in flagrant violation of respondent’s time and leave rules was not arbitrary and capricious. Since estoppel is not available against an administrative agency for the purpose of ratifying administrative error, it does not avail petitioner that her absence was approved by an employee relations specialist in her agency, who, first, was not authorized to approve absences without leave, and, second, was unaware at the time that petitioner had been already referred for discipline because of her AWOL status (see, Morley v Arricale, 66 NY2d 665, 667). Concur — Williams, J. P., Tom, Saxe, Buckley and Friedman, JJ.